

	

		II

		109th CONGRESS

		1st Session

		S. 1174

		IN THE SENATE OF THE UNITED STATES

		

			June 7, 2005

			Mr. Feingold (for

			 himself and Mr. Kohl) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To authorize the President to posthumously award a gold

		  medal on behalf of Congress to Robert M. La Follette, Sr., in recognition of

		  his important contributions to the Progressive movement, the State of

		  Wisconsin, and the United States.

	

	

		1.FindingsCongress makes the following

			 findings:

			(1)Robert M. La

			 Follette, Sr., better known as Fighting Bob La Follette, was

			 born 150 years ago, on June 14, 1855, in Primrose, Wisconsin.

			(2)Fighting Bob was

			 elected to 3 terms in the United States House of Representatives, 3 terms as

			 Governor of Wisconsin, and 4 terms as a United States Senator.

			(3)Fighting Bob

			 founded the Progressive wing of the Republican Party.

			(4)Fighting Bob was

			 a lifelong supporter of civil rights and women’s suffrage, earning respect and

			 support from such distinguished Americans as Frederick Douglass and Harriet

			 Tubman Upton.

			(5)Fighting Bob

			 helped to make the Wisconsin Idea a reality at the Federal and

			 State level, instituting election reforms, environmental conservation, railroad

			 rate regulation, increased education funding, and business regulation.

			(6)Fighting Bob was

			 a principal advocate for the Seventeenth Amendment to the Constitution of the

			 United States, which calls for the election of United States Senators by

			 popular vote.

			(7)Fighting Bob

			 delivered an historic speech, “Free Speech in Wartime”, opposing the public

			 persecution of those who sought to hold their Government accountable.

			(8)Fighting Bob

			 played a key role in exposing the corruption during the Teapot Dome

			 Scandal.

			(9)Fighting Bob and

			 his wife, Belle Case La Follette, founded La Follette’s Weekly, now renamed The

			 Progressive, a monthly magazine for the Progressive community.

			(10)Fighting Bob ran

			 for the presidency on the Progressive ticket in 1924, winning more than 17

			 percent of the popular vote.

			(11)The Library of

			 Congress recognized Fighting Bob in 1985 by naming the Congressional Research

			 Service reading room in the Madison Building in honor of both Robert M. La

			 Follette, Sr., and his son, Robert M. La Follette, Jr., for their shared

			 commitment to the development of a legislative research service to support the

			 United States Congress.

			(12)Fighting Bob was

			 honored in 1929 with 1 of 2 statues representing the State of Wisconsin in

			 National Statuary Hall in the United States Capitol.

			(13)Fighting Bob was

			 chosen as 1 of Five Outstanding Senators by the Special

			 Committee on the Senate Reception Room in 1957.

			(14)A portrait of

			 Fighting Bob was unveiled in the Senate Reception Room in March 1959.

			(15)Fighting Bob was

			 revered by his supporters for his unwavering support of his ideals, and for his

			 tenacious pursuit of a more just and accountable Government.

			2.Congressional

			 gold medal

			(a)Presentation

			 AuthorizedThe President is authorized, on behalf of the

			 Congress, to posthumously award a gold medal of appropriate design to Robert M.

			 La Follette, Sr., in recognition of his important contributions to the

			 Progressive movement, the State of Wisconsin, and the United States.

			(b)Design and

			 strikingFor the purpose of the presentation referred to in

			 subsection (a), the Secretary of the Treasury (in this Act referred to as the

			 Secretary) shall strike a gold medal with suitable emblems,

			 devices, and inscriptions, to be determined by the Secretary.

			3.Duplicate

			 medalsUnder such regulations

			 as the Secretary may prescribe, the Secretary may strike and sell duplicates in

			 bronze of the gold medal struck pursuant to section 2 at a price sufficient to

			 cover the cost thereof, including labor, materials, dies, use of machinery, and

			 overhead expenses, and the cost of the gold medal.

		4.Status as

			 national medalsThe medals

			 struck under this Act are national medals for purposes of chapter 51 of title

			 31, United States Code.

		5.Authorization of

			 appropriations

			(a)Authorization

			 of appropriationsThere is authorized to be charged against the

			 United States Mint Public Enterprise Fund such sum as may be appropriate to pay

			 for the cost of the medals authorized under this Act.

			(b)Proceeds of

			 saleAmounts received from the sale of duplicate bronze medals

			 under section 3 shall be deposited in the United States Mint Public Enterprise

			 Fund.

			

